DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The application comprises claims directed to the following patentably distinct species: 
A species must be elected from Set I:    
Set I: 
    	Species A: The system as discussed with reference to Figs.1-6. 
   	Species B: The system as discussed with reference to Fig.9.
  	Species C: The system as discussed with reference to Fig.10.
    	Species D: The system as discussed with reference to Fig.11.
    	Species E: The system as discussed with reference to Fig.12.
A Species must be elected from Set II:
Set II:
    	Species F: The mounting interface as discussed with reference to Figs.5a-d. 
    	Species G: The mounting interface as discussed with reference to Fig.5e.
A Species must be elected from Set III:    
Set III:
Species H: The distal portion of the visualization device as discussed with reference to Figs.7a-c.
Species I: The distal portion of the visualization device as discussed with reference to Fig.7d-e.
Species J: The distal portion of the visualization device as discussed with reference to Figs.7f-h.
Species K: The distal portion of the visualization device where the imager tilts up, as discussed in paragraph 106 of the applicant’s published specifications.
Species L: The distal portion of the visualization device as discussed with reference to Fig.8.
Note: these 3 species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. This finding is provisional, and 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Frank Sardone on 28 January, 2021, a provisional election was made without traverse to prosecute the invention of Species A, F and H, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 15 of U.S. Patent No. 10,624,532. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 13 are anticipated by claim 1 of USPN 10,624,532. 
Claim 3 is anticipated by claim 2 of USPN 10,624,532. 
Claim 11 is anticipated by claim 15 of USPN 10,624,532. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 10-14 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US PGPUB 2008/0287961) in view of Matsui et al. (USPN 6,352,503).
In regards to claim 1, Miyamoto discloses an insertion device for a single port robotic surgery apparatus, the insertion device comprising: 
an insertion section [72, 73, Fig.1, para.90, 91] comprising first [channel between 80 and 87, Fig.1, para.93] and second camera channels [space containing “CCD or a CMOS”, para.93], the first camera channel configured to facilitate insertion and removal of a primary camera [11, 12, Fig.1, para.94] from the insertion section [para.93, 95, 104], the second camera channel configured to enclose a secondary camera [CCD or CMOS, para.93]; and 
a housing [40, Fig.1, para.92] attached to the insertion section [Fig.1; slidably attached], the housing comprising a passage [Lumen of 40, Fig.1, para.92, 95] configured to permit at least a portion of the primary camera to pass through the housing into the first camera channel and exit the first camera channel [Fig.1], the housing configured to be removably attached to a robotic surgery apparatus [para.95], 
wherein the secondary camera is configured to provide image data of a surgical site to facilitate insertion into the surgical site of at least one of the surgical instrument or the primary camera [Figs.1, 6, para.93].
However, Miyamoto does not positively disclose an instrument channel extending along at least a portion of the insertion section, the instrument channel configured to permit insertion and removal of a surgical instrument from the insertion section. 
Matsui teaches an analogous endoscope [also a side-facing endoscope; Figs.48-
Therefore it would have been obvious to one having ordinary skill in the art to modify the insertion portion of the endoscope disclosed by Miyamoto with a second channel in accordance with the teachings of Matsui. This would be done for the predictable benefit of being able to place a second elongate medical instrument therethrough. 
This would create a device comprising, additionally, an instrument channel extending along at least a portion of the insertion section, the instrument channel configured to permit insertion and removal of a surgical instrument from the insertion section, as this second channel could be used for a surgical instrument. 
In regards to claim 2, Miyamoto in view of Matsui teaches the insertion device of claim 1, wherein the secondary camera is configured to provide the image data of the surgical site prior to attachment of the housing to the robotic surgery apparatus [Miyamoto: para.92-93, the secondary camera is not dependent on attachment to the (undetailed in this claim) robotic surgery apparatus for providing image data.].
In regards to claim 3, Miyamoto in view of Matsui teaches the insertion device of claim 2, wherein attachment of the housing to the robotic surgery apparatus comprises mounting the housing with a mounting interface of the robotic surgery apparatus [the unclaimed robotic surgery apparatus could be imagined to operate this way successfully].
In regards to claim 10, Miyamoto in view of Matsui teaches the insertion device of claim 1, wherein the second camera channel is configured to enclose a device configured to image the surgical site [Miyamoto: para.93; the secondary camera].
	In regards to claim 11, Miyamoto in view of Matsui teaches the insertion device of claim 1, wherein the passage is vertically aligned with the first camera channel [Miyamoto: Fig.1, para.92, 95; as set forth here, this alignment could be considered to be vertical, as it is an entirely arbitrary alignment within the claim].
In regards to claim 12, Miyamoto in view of Matsui teaches the insertion device of claim 1, wherein the secondary camera is integral with the second camera channel [The applicant has not set forth a strict definition of “integral” here. As Miyamoto does not designate the secondary camera as removable in the course of ordinary use, or the apparatus surrounding it disassemblable in the course of ordinary use, it would be integral.].
In regards to claim 13, Miyamoto in view of Matsui teaches the insertion device of claim 1, however does not positively disclose wherein the instrument channel comprises a plurality of instrument channels configured to permit insertion and removal of a plurality of surgical instruments.
It would have been obvious to one having ordinary skill in the art for the instrument channel to comprises a plurality of instrument channels configured to permit insertion and removal of a plurality of surgical instruments, as mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI B. 
In regards to claim 14, Miyamoto in view of Matsui teaches a robotic surgery system comprising: 
the insertion device of claim 1; and 
a robotic surgery workstation comprising: 
a first display [Miyamoto: “monitor”, para.93] configured to display image data received from the secondary camera; and 
electronic circuitry configured to receive the image data and to control the first display to display the image data [this is fundamental to the art of electronic displays].
In regards to claim 21, Miyamoto discloses a robotic surgery system comprising: 
an insertion device [72, 73, Fig.1, para.90, 91] comprising: 
first [channel between 80 and 87, Fig.1, para.93] and second camera channels [space containing “CCD or a CMOS”, para.93], the first camera channel configured to facilitate insertion and removal of a primary camera [11, 12, Fig.1, para.94]  from the insertion device [para.93, 95, 104], the second camera channel configured to enclose a secondary camera [CCD or CMOS, para.93], wherein the secondary camera is configured to provide first image data of a surgical site to facilitate insertion into the surgical site the primary camera [Figs.1, 6, para.93]; and 
a robotic surgery workstation comprising: 
a first display [“monitor”, para.3] configured to display image data received from the secondary camera; and 

However, Miyamoto does not positively disclose an instrument channel extending along at least a portion of the insertion section, the instrument channel configured to permit insertion and removal of a surgical instrument from the insertion section. 
Matsui teaches an analogous endoscope [also a side-facing endoscope; Figs.48-50, col.17 ll.51-54], comprising two channels [also extending to an operation portion of the endoscope like the channel of Miyamoto; 191, 192, Fig.48, col.17 ll.54-64] extending through an insertion portion of the endoscope, configured to permit insertion and removal of elongate instruments therethrough. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the insertion portion of the endoscope disclosed by Miyamoto with a second channel in accordance with the teachings of Matsui. This would be done for the predictable benefit of being able to place a second elongate medical instrument therethrough. 
This would create a device comprising, additionally, an instrument channel extending along at least a portion of the insertion section, the instrument channel configured to permit insertion and removal of a surgical instrument from the insertion section, as this second channel could be used for a surgical instrument. 
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US PGPUB 2008/0287961) in view of Matsui et al. (USPN 6,352,503) and Yamaya (US PGPUB 2009/0062615)
In regards to claim 7, Miyamoto in view of Matsui teaches the insertion device of claim 1, however does not positively teach wherein the secondary camera comprises a prism positioned at a distal end of the secondary camera, the prism configured to cause a field of view of the secondary camera to be oriented downward.
Yamaya teaches an analogous insertion device [Figs.1-2] wherein an analogous camera [11, 21a-c, 31, Fig.2, para.41] comprises a prism [20, Fig.2, para.36, 48] positioned at a distal end of the secondary camera, the prism configured to cause a field of view of the secondary camera to be oriented downward [Fig.2, para.36, 48; the prism reorients the field of view. “downward”, as set forth in this claim, is an arbitrary direction- this could be considered to be downward]. Yamaya teaches that this is done for the purpose of implementing side-viewing imaging [para.35-42, 48]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the secondary camera of Miyamoto in view of Matsui with the secondary camera of Yamaya. This would be done for the purpose taught above. 
In regards to claim 8, Miyamoto in view of Matsui and Yamaya teaches the insertion device of claim 7, wherein the secondary camera comprises a lens [Yamaya; any of 21a-c, Fig.2, para.36-41], and wherein the prism is positioned closer to the distal end of the secondary camera than a lens of the secondary camera [Yamaya: Fig.2].
Allowable Subject Matter
	Claims 4-6, 9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/           Examiner, Art Unit 3795